      Case 2:19-cv-00564-KWR-CG Document 49 Filed 06/04/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KIMBERLY HARRIS, et al.,

             Plaintiffs,

v.                                                           CV No. 19-564 KWR/CG

THE GOVERNING BOARD OF ARTESIA
GENERAL HOSPITAL, et al.,

             Defendants.


                    ORDER ADOPTING JOINT STATUS REPORT
                      AND PROVISIONAL DISCOVERY PLAN

     THIS MATTER is before the Court on the Rule 16 Initial Scheduling Conference

and the parties’ Joint Status Report and Provisional Discovery Plan, (Doc. 46), filed May

28, 2020. The Court adopts the Joint Status Report and Provisional Discovery Plan as

modified by the dates designated in the Court’s Scheduling Order, (Doc. 48).

     IT IS SO ORDERED.

                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
